Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stephen Maurice Burks appeals the district court’s order dismissing his civil complaint for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm the judgment of the district court. Burks v. Wilson, No. 3:14-cv-00532-HEH, 2014 WL 7240242 (E.D.Va. Dec. 19, 2014).
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *304this court and argument would not aid the decisional process.

AFFIRMED.